Exhibit 10.1

Execution Version

AMENDMENT NUMBER ONE

TO FINANCING AGREEMENT AND WAIVER

This AMENDMENT NUMBER ONE TO FINANCING AGREEMENT AND WAIVER (this “Amendment”)
is entered into as of March 20, 2007, by and among PROGRESSIVE GAMING
INTERNATIONAL CORPORATION, a Nevada corporation (the “Borrower”), the lenders
party hereto (each a “Lender” and collectively, the “Lenders”), ABLECO FINANCE
LLC, a Delaware limited liability company (“Ableco”), as collateral agent for
the Lenders (in such capacity, together with any successor collateral agent, the
“Collateral Agent”), and Ableco, as administrative agent for the Lenders (in
such capacity, together with any successor administrative agent, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”) with reference to the following:

WHEREAS, the Borrower, each subsidiary of the Borrower listed as a “Guarantor”
on the signature pages thereto (each a “Guarantor” and collectively, jointly and
severally, the “Guarantors”), the Lenders, and the Agents are parties to that
certain Amended and Restated Financing Agreement, dated as of August 4, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Financing Agreement”);

WHEREAS, the Borrower has requested that the Agents and Lenders waive the Events
of Default (the “Designated Events of Default”) that have arisen as a result of:

1. the Borrower’s failure to comply with Section 7.03(a) of the Financing
Agreement by permitting the ratio of (i) Consolidated Senior Indebtedness of the
Borrower and its Subsidiaries as of the last day of the fiscal quarter ending
December 31, 2006 to (ii) Adjusted Pro Forma EBITDA of the Borrower and its
Subsidiaries for the twelve month period ended as of the last day of such fiscal
quarter to be greater than 2.50:1.00;

2. the Borrower’s failure to comply with Section 7.03(b) of the Financing
Agreement by permitting the ratio of (i) Consolidated Funded Indebtedness of the
Borrower and its Subsidiaries as of the last day of the fiscal quarter ending
December 31, 2006 to (ii) Adjusted Pro Forma EBITDA of the Borrower and its
Subsidiaries for the twelve month period ended as of the last day of such fiscal
quarter to be greater than 10.00:1.00;

3. the Borrower’s failure to comply with Section 7.03(c) of the Financing
Agreement by permitting the Adjusted Pro Forma EBITDA for the period from
July 1, 2006 through December 31, 2006 to be less than $3,750,000;

4. the Borrower’s failure to comply with Section 7.03(e) of the Financing
Agreement by permitting the ratio of (i) Adjusted Pro Forma EBITDA of Borrower
and its Subsidiaries for the period from July 1, 2006 through December 31, 2006
to (ii) Consolidated Net Interest Expense of the Borrower and its Subsidiaries
for such period to be less than 1.00:1.00; and



--------------------------------------------------------------------------------

5. the Loan Parties’ failure to comply with the covenant set forth in
Section 5.03(c) of the Financing Agreement by not delivering to the Collateral
Agent or a custodian appointed by the Collateral Agent, within 5 Business Days
after the Borrower obtained the necessary consents and approvals set forth in
Section 5.03(b) of the Financing Agreement, the original stock certificates
representing all of the stock of the Gaming Subsidiaries, accompanied by undated
stock powers executed in blank.

WHEREAS, the Borrower has requested that the Agents and Lenders make certain
amendments to the Financing Agreement; and

WHEREAS, upon the terms and conditions set forth herein, the Agents and Lenders
are willing to accommodate the Borrower’s requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Financing Agreement, as amended
hereby.

2. Amendments to Financing Agreement.

(a) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the following definition in its entirety:

““Applicable Margin Leverage Ratio” means Consolidated Senior Indebtedness of
Borrower and its Subsidiaries as of any date to Adjusted Pro Forma EBITDA of the
Borrower and its Subsidiaries for the twelve month period ended as of such
date.”

(b) Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

““Applicable LIBOR Rate Margin” means, as of any date of determination, the
following margins based upon the Borrower’s most recent Applicable Margin
Leverage Ratio calculation; provided, however, that at any time that a Default
or an Event of Default has occurred until the first day of the first fiscal
quarter following the date on which such Default or Event of Default is no
longer continuing, the Applicable LIBOR Rate Margin shall be at the margin in
the row styled “Level I”:”

 

Level

 

Applicable Margin

Leverage Ratio

 

Applicable LIBOR

Rate Margin

I

  Greater than or equal to 4.50:1.00   6.50%

II

  Less than 4:50:1.00 but greater than or equal to 3.50:1.00   6.00%

III

  Less than 3.50:1.00 but greater than or equal to 3.00:1.00   5.50%

IV

  Less than 3.00:1.00 but greater than or equal to 2.00:1.00   5.00%

V

  Less than 2.00:1.00 but greater than or equal to 1.50:1.00   4.50%

VI

  Less than 1.50:1.00   4.00%

 

2



--------------------------------------------------------------------------------

Except as set forth in the foregoing proviso, the Applicable LIBOR Rate Margin
shall be based upon the most recent calculation of the Applicable Margin
Leverage Ratio for the Borrower, which will be calculated as of the end of each
fiscal quarter. Except as set forth in the initial proviso in this definition,
the Applicable LIBOR Rate Margin shall be re-determined quarterly on the first
day of the fiscal quarter following the date of delivery to Agents of the
certified calculation of the Applicable Margin Leverage Ratio pursuant to
Section 7.01(a); provided, however, that if the Borrower fails to provide such
certification when such certification is due, the Applicable LIBOR Rate Margin
shall be set at the margin in the row styled “Level I” as of the first day of
the month following the date on which the certification was required to be
delivered until the date on which such certification is delivered (on which date
(but not retroactively), without constituting a waiver of any Default or Event
of Default occasioned by the failure to timely deliver such certification, the
Applicable LIBOR Rate Margin shall be set at the margin based upon the
calculations disclosed by such certification. In the event that the information
contained in any financial statement or certificate delivered pursuant to this
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable LIBOR Rate Margin for any
period (an “Applicable LIBOR Rate Period”) than the Applicable LIBOR Rate Margin
actually applied for such Applicable LIBOR Rate Period, then (i) the Borrower
shall promptly (but in any event within 2 Business Days) deliver to the Agents a
correct certificate for such Applicable LIBOR Rate Period, (ii) the Applicable
LIBOR Rate Margin shall be determined as if the corrected higher Applicable
LIBOR Rate Margin were applicable for such Applicable LIBOR Rate Period, and
(iii) the Borrower shall promptly (but in any event within 2 Business Days)
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Obligations as a result of such increased Applicable
LIBOR Rate Margin for such Applicable LIBOR Rate Period, which payment shall be
promptly applied by the Administrative Agent to the affected Obligations.”

““Applicable Reference Rate Margin” means, as of any date of determination, the
following margins based upon the Borrower’s most recent

 

3



--------------------------------------------------------------------------------

Applicable Margin Leverage Ratio calculation; provided, however, that at any
time that a Default or an Event of Default has occurred until the first day of
the first fiscal quarter following the date on which such Default or Event of
Default is no longer continuing, the Applicable Reference Rate Margin shall be
at the margin in the row styled “Level I”:

 

Level

 

Applicable Margin

Leverage Ratio

 

Applicable Reference

Rate Margin

I

  Greater than or equal to 4.50:1.00   3.50%

II

  Less than 4:50:1.00 but greater than or equal to 3.50:1.00   3.00%

III

  Less than 3.50:1.00 but greater than or equal to 3.00:1.00   2.50%

IV

  Less than 3.00:1.00 but greater than or equal to 2.00:1.00   2.00%

V

  Less than 2.00:1.00 but greater than or equal to 1.50:1.00   1.50%

VI

  Less than 1.50:1.00   1.00%

Except as set forth in the foregoing proviso, the Applicable Reference Rate
Margin shall be based upon the most recent calculation of the Applicable Margin
Leverage Ratio for the Borrower, which will be calculated as of the end of each
fiscal quarter. Except as set forth in the initial proviso in this definition,
the Applicable Reference Rate Margin shall be re-determined quarterly on the
first day of the fiscal quarter following the date of delivery to Agents of the
certified calculation of the Applicable Margin Leverage Ratio pursuant to
Section 7.01(a); provided, however, that if the Borrower fails to provide such
certification when such certification is due, the Applicable Reference Rate
Margin shall be set at the margin in the row styled “Level I” as of the first
day of the month following the date on which the certification was required to
be delivered until the date on which such certification is delivered (on which
date (but not retroactively), without constituting a waiver of any Default or
Event of Default occasioned by the failure to timely deliver such certification,
the Applicable Reference Rate Margin shall be set at the margin based upon the
calculations disclosed by such certification. In the event that the information
contained in any financial

 

4



--------------------------------------------------------------------------------

statement or certificate delivered pursuant to this Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Reference Rate Margin for any period (an “Applicable
Reference Rate Period”) than the Applicable Reference Rate Margin actually
applied for such Applicable Reference Rate Period, then (i) the Borrower shall
promptly (but in any event within 2 Business Days) deliver to the Agents a
correct certificate for such Applicable Reference Rate Period, (ii) the
Applicable Reference Rate Margin shall be determined as if the corrected higher
Applicable Reference Rate Margin were applicable for such Applicable Reference
Rate Period, and (iii) the Borrower shall promptly (but in any event within 2
Business Days) deliver to the Administrative Agent full payment in respect of
the accrued additional interest on the Obligations as a result of such increased
Applicable Reference Rate Margin for such Applicable Reference Rate Period,
which payment shall be promptly applied by the Administrative Agent to the
affected Obligations.”

(c) Section 2.04(a) of the Financing Agreement is hereby amended and restated in
its entirety as follows:

“(a) Revolving Loans. Each Revolving Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the making of
such Revolving Loan until the date on which such principal amount is repaid in
accordance herewith, as follows: (i) if the relevant Revolving Loan is a LIBOR
Rate Loan, at a rate per annum equal to the LIBOR Rate plus the Applicable LIBOR
Rate Margin, and (ii) otherwise, at a rate per annum equal to the Reference Rate
plus the Applicable Reference Rate Margin.”

(d) Section 7.03(a) of the Financing Agreement is hereby amended by (i) deleting
the last proviso contained therein, and (ii) deleting the following row from the
table contained therein:

 

“March 31, 2007

   3.25”

(e) Section 7.03(b) of the Financing Agreement is hereby amended by (i) deleting
the last proviso contained therein, and (ii) deleting the following row from the
table contained therein:

 

“March 31, 2007

   12.00”

(f) Section 7.03(c) of the Financing Agreement is hereby amended by replacing
the following row:

 

“July 1, 2006 through March 31, 2007:

   $ 4,100,000”

 

5



--------------------------------------------------------------------------------

with the following:

 

“January 1, 2007 through March 31, 2007:

   $ 0”.

(g) Section 7.03(e) of the Financing Agreement is hereby amended by deleting the
following row from the table contained therein:

 

“July 1, 2006 through March 31, 2007:

   0.75”.

3. Waiver of Designated Events Of Default.

(a) The Agents and Lenders hereby waive the Designated Events of Default and
enforcement of their rights and remedies against the Borrower arising from the
Designated Events of Default.

(b) The waiver set forth in Section 3(a) above shall be effective only for the
specific defaults comprising the Designated Events of Default, and in no event
shall such waiver be deemed to be a waiver of enforcement of any of the Agents’
or Lenders’ rights or remedies with respect to any other Defaults or Events of
Default now existing or hereafter arising. Nothing contained in this Amendment
nor any communications between any Loan Party and any Agent or any Lender shall
be a waiver of any rights or remedies that any Agent or any Lender has or may
have against any Loan Party, except as specifically provided in Section 3(a).
Except as specifically provided in Section 3(a), each Agent and each Lender
hereby reserves and preserves all of its rights and remedies against the Loan
Parties under the Financing Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, the Agents and Lenders hereby
specifically and expressly reserve all of their remedies, powers, rights, and
privileges under the Financing Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.01 of the Financing Agreement with respect to any Default
or Event of Default now existing or hereafter arising from the judgment entered
against the Borrower and Progressive Games, Inc. on February 21, 2007 in the
case captioned Derek Webb et al. v. Mikohn Gaming Corporation and Progressive
Games, Inc., case no. 02-CV-1838 WS (S.D. MS) (the “Webb Judgment”) or matters
related thereto. Please be advised that the Agents and Lenders do not have any
obligation to forbear from enforcing their rights and remedies with respect to
any Default or Event of Default now existing or hereafter arising from the Webb
Judgment or matters related thereto. Any waiver or forbearance must be in
writing and agreed to by the Agents and Lenders.

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

(a) The Collateral Agent shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.

 

6



--------------------------------------------------------------------------------

(b) The Collateral Agent shall have received the reaffirmation and consent of
each Guarantor attached hereto as Exhibit A, duly executed and delivered by each
Guarantor;

(c) After giving effect to this Amendment, the representations and warranties
herein and in the Financing Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date hereof, as though
made on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, nor shall result from the
consummation of the transactions contemplated herein.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Agent, or any Lender.

(f) The Collateral Agent shall have received an amendment and waiver fee in the
amount of $225,000, which amendment and waiver fee shall be fully earned,
non-refundable and due and payable on the date hereof.

(g) The Borrower shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to Sections 2.06 or 12.04 of the Financing Agreement.

5. Condition Subsequent to Amendment. The satisfaction of each of the following
shall constitute conditions subsequent to the effectiveness of this Amendment
and each and every provision hereof (it being understood that the failure to so
perform any of such conditions subsequent shall constitute an immediate Event of
Default):

(a) On or before March 31, 2007, the Borrower shall deliver to the Collateral
Agent or a custodian appointed by the Collateral Agent, the original stock
certificates representing all of the Capital Stock of the Gaming Subsidiaries,
accompanied by undated stock powers executed in blank.

(b) On or before March 31, 2007, the Borrower shall deliver to the Collateral
Agent or a custodian appointed by the Collateral Agent, the original stock
certificates representing (i) 65% of the Capital Stock of Mikohn Australasia,
and (ii) 65% of the Capital Stock of the UK Guarantor, in each case accompanied
by undated stock powers executed in blank.

6. Representations and Warranties. The Borrower represents and warrants to the
Agents and Lenders that (a) the execution, delivery, and performance of this
Amendment and of the Financing Agreement, as amended hereby, (i) are within its
powers, (ii) have been duly authorized by all necessary action, and (iii) are
not in contravention of any law applicable to it or of the terms of its
Governing Documents, or of any contract or undertaking to which it is a party

 

7



--------------------------------------------------------------------------------

or by which any of its properties may be bound or affected; (b) this Amendment
and the Financing Agreement, as amended hereby, are legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws; (c) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing on the date hereof or as of the date upon which the conditions
precedent set forth herein are satisfied; and (d) the Borrower is not in
violation of its organizational documents or any law, rule, regulation, judgment
or order of any Governmental Authority applicable to it or any of its property
or assets, or any material term of any agreement or instrument (including,
without limitation, any Material Contract) binding on or otherwise affecting it
or any of its properties, except where such violation could not reasonably be
expected to have a Material Adverse Effect.

7. Advice of Counsel. The Borrower has had advice of independent counsel of its
own choosing in negotiations for and the preparation of this Amendment, has read
this Amendment in full and final form, and has had this Amendment fully
explained to it to its satisfaction.

8. [Intentionally Omitted].

9. Release by the Loan Parties. Effective on the date hereof, each Loan Party
hereby waives, releases, remises and forever discharges each Agent and each
Lender, each of their respective Affiliates and Related Funds, and each of the
officers, directors, employees, and agents of each Lender, each Agent and their
respective Affiliates and Related Funds (collectively, the “Releasees”), from
any and all claims, suits, investigations, proceedings, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, past
or present, liquidated or unliquidated, suspected or unsuspected, which each
Loan Party ever had from the beginning of the world through the date of this
Amendment, or now has against any such Releasee which relates, directly or
indirectly to the Financing Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee, except for the duties and obligations set
forth in this Amendment. As to each and every claim released hereunder, each
Loan Party hereby represents that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

8



--------------------------------------------------------------------------------

10. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

11. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

12. Effect on Loan Documents.

(a) The Financing Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any Agent or any Lender under the Financing Agreement or any other
Loan Document. The modifications herein are limited to the specifics hereof
(including facts or occurrences on which the same are based), shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall not excuse any non-compliance with the Loan Documents, and shall
not operate as a consent to any matter under the Loan Documents.

(b) To the extent that any such Loan Document purports to assign or pledge to
the Collateral Agent or to grant to the Collateral Agent a security interest in
or lien on, any collateral as security for the Obligations from time to time
existing in respect of the Financing Agreement immediately prior to the date
hereof, such pledge or assignment or grant of the security interest or lien is
hereby ratified and confirmed in all respects.

(c) Upon and after the effectiveness of this Amendment, each reference in the
Financing Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Financing Agreement, and each reference in
the other Loan Documents to “the Financing Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Financing Agreement, shall
mean and be a reference to the Financing Agreement as modified and amended
hereby.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Financing
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Financing Agreement as modified or amended hereby.

(e) This Amendment is a Loan Document.

 

9



--------------------------------------------------------------------------------

13. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

PROGRESSIVE GAMING INTERNATIONAL CORPORATION, a Nevada corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   EVP, CFO and Treasurer

ABLECO FINANCE LLC,

a Delaware limited liability company, as the Administrative Agent, the
Collateral Agent, and on behalf of itself and its affiliate assigns, as Lenders

By:  

/s/ Daniel Wolf

Name:   Daniel Wolf Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amended and Restated Financing
Agreement, dated as of August 4, 2006, by and among PROGRESSIVE GAMING
INTERNATIONAL CORPORATION, a Nevada corporation (the “Borrower”), each
subsidiary of the Borrower listed as a “Guarantor” on the signature pages
thereto (each a “Guarantor” and collectively, jointly and severally, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), ABLECO FINANCE LLC, a Delaware limited liability
company (“Ableco”), as collateral agent for the Lenders (in such capacity,
together with any successor collateral agent, the “Collateral Agent”), and
Ableco, as administrative agent for the Lenders (in such capacity, together with
any successor administrative agent, the “Administrative Agent” and together with
the Collateral Agent, each an “Agent” and collectively, the “Agents”) or in
Amendment Number One to Financing Agreement and Waiver, dated as of March 20,
2007 (the “Amendment”) among the Borrower, the Lenders, and the Agents. The
undersigned each hereby (a) represents and warrants to the Agents and the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Financing
Agreement as set forth in the Amendment and any waivers granted therein,
including, without limitation, the release granted in Section 9 thereof;
(c) acknowledges and reaffirms its obligations owing to the Agents and the
Lenders under any Loan Documents to which it is a party; and (d) agrees that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect. Although the undersigned each has been informed of the matters
set forth herein and has acknowledged and agreed to same, they each understand
that neither any Agent nor any Lender has any obligations to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile also shall deliver an original
executed counterpart of this Reaffirmation and Consent but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent. This
Reaffirmation and Consent shall be governed by the laws of the State of New
York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

MIKOHN NEVADA, a Nevada corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer MGC, INC., a Nevada corporation By:
 

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer MIKOHN INTERNATIONAL, INC., a Nevada
corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer PROGRESSIVE GAMES, INC., a Delaware
corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer VIKING MERGER SUBSIDIARY, LLC, a
Delaware limited liability company By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer PRIMELINE GAMING TECHNOLOGIES, INC.,
a California corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer



--------------------------------------------------------------------------------

GAMES OF NEVADA, INC., a Nevada corporation By:  

/s/ Heather A. Rollo

Name:   Heather A. Rollo Title:   Treasurer